      Case 1:20-cv-00146-GSK Document 15                 Filed 08/27/20     Page 1 of 5




                                     BEFORE THE
                     UNITED STATES COURT OF INTERNATIONAL TRADE


                                                     )
 HISTEEL CO., LTD. AND KUKJE STEEL                   )
 CO., LTD.,                                          )
                                       Plaintiffs,   )
                                                     )   Court No. 20-00146
                         v.
                                                     )
 UNITED STATES,                                      )
                                       Defendant.    )
                                                     )


                                           COMPLAINT

     Plaintiffs HiSteel Co., Ltd. (“HiSteel”) and Kukje Steel Co., Ltd. (“Kukje”)

(collectively, “Plaintiffs”) file this complaint to contest the final determination by the U.S.

Department of Commerce (“Commerce”) in the administrative review of the antidumping

order on Heavy Walled Rectangular Welded Carbon Steel Pipes and Tubes From the

Republic of Korea for the September 1, 2017, to August 31, 2018, review period.

                                          JURISDICTION

     1.   This action arises out of an antidumping duty administrative review conducted

by Commerce pursuant to Section 751 of the Tariff Act of 1930, as amended (the “Act”),

19 U.S.C. § 1675. Commerce published notice of the final results of the review in the

Federal Register on July 10, 2020. See Heavy Walled Rectangular Welded Carbon Steel

Pipes and Tubes From the Republic of Korea: Final Results of Antidumping Duty

Administrative Review; 2017–2018, 85 Fed. Reg. 41538 (July 10, 2020) (hereinafter

referred to as the “Final Results”).

     2.   This action is commenced pursuant to Sections 516A(a)(2)(A) and (B)(iii) of the

Tariff Act of 1930, as amended (the “Act”), 19 U.S.C. §§ 1516a(a)(2)(A) and (B)(iii).
      Case 1:20-cv-00146-GSK Document 15                Filed 08/27/20      Page 2 of 5




Consequently, this Court has jurisdiction over this matter by reason of 28 U.S.C.

§ 1581(c), which confers upon the Court exclusive jurisdiction over civil actions

commenced under Section 516A of the Act.

                    PLAINTIFF’S STANDING TO COMMENCE THIS ACTION

     3.   Plaintiffs are producers and exporters of heavy walled rectangular welded carbon

steel pipes and tubes (“HWR”) from Korea, the subject merchandise at issue in this appeal.

Plaintiffs participated as respondents in the administrative review of the antidumping order

that is the subject of this appeal. Accordingly, Plaintiffs are “interested parties” within the

meaning of Section 771(9)(A) of the Act, as amended 19 U.S.C. § 1677(9)(A), and have

standing to commence this action pursuant to Section 516A(d) of the Act (19 U.S.C.

§ 1516a(d)) and 28 U.S.C. § 2631(c).

                                 TIMELINESS OF THIS ACTION

     4.   On July 10, 2020, the Final Results were published in the Federal Register. See

Heavy Walled Rectangular Welded Carbon Steel Pipes and Tubes From the Republic of

Korea: Final Results of Antidumping Duty Administrative Review; 2017–2018, 85 Fed.

Reg. 41538 (July 10, 2020). Plaintiffs filed a summons commencing this action on

August 7, 2020, and are filing this Complaint within 30 days thereafter. Consequently, this

complaint is timely filed in accordance with the requirements of Section 516A(a)(5) of the

Act, 19 U.S.C. § 1516a(a)(2), which permits parties to challenge the final results of

administrative reviews of antidumping orders by filing a summons within 30 days after

publication of the final results, and a complaint within 30 days thereafter.




                                             -2-
     Case 1:20-cv-00146-GSK Document 15                  Filed 08/27/20     Page 3 of 5




                                   STATEMENT OF CLAIMS

    5.     In this appeal, Plaintiff challenges Commerce’s final determination in the

administrative review of the antidumping order on HWR from Korea for the September 1,

2017, to August 31, 2018, review period.

    6.     Commerce’s determination that a particular market situation (“PMS”) existed in

Korea in this review and the adjustments to Plaintiffs’ costs Commerce made to account

for that PMS were arbitrary and capricious, unsupported by substantial evidence on the

record, or otherwise not in accordance with law, for the following reasons, among others:

     (1)    Commerce’s decision to adjust the cost of hot-rolled steel coils used in its

            calculation of Plaintiff’s cost of production (for purposes of the sales-below-

            cost test) based on its finding that a “particular market situation” allegedly

            existed in Korea was arbitrary and capricious, unsupported by substantial

            evidence on the record, or otherwise not in accordance with law, where, inter

            alia, the adjustment was inconsistent with the relevant provisions of the statute

            and with the decisions of this Court, which have held that a PMS adjustment to

            cost is not permitted under the statute for purposes of the sales-below-cost test.

     (2)    Commerce’s finding that a “particular market situation” allegedly existed in

            Korea and the adjustment it made for that alleged PMS was arbitrary and

            capricious, unsupported by substantial evidence on the record, or otherwise not

            in accordance with law, where, inter alia, the factors cited by Commerce to

            support the conclusion that a PMS existed were inconsistent with the evidence

            and insufficient under the relevant provisions of the statute and the decisions of

            this Court; Commerce failed to find that the statutory prerequisite for adjusting




                                             -3-
     Case 1:20-cv-00146-GSK Document 15                Filed 08/27/20     Page 4 of 5




           Plaintiffs’ costs had been satisfied; and the adjustment applied by Commerce

           was based on a regression analysis that was incorporated inaccurate data, that

           was implausible and invalid as a matter of statistics, and that analyzed global

           market conditions rather than isolating conditions particular to the Korean

           marketplace.

                                 DEMAND FOR JUDGMENT

    WHEREFORE, Plaintiff respectfully requests this Court to:

     (1)   Declare Commerce’s Final Results to be arbitrary and capricious, unsupported

           by substantial evidence, and otherwise not in accordance with law; and

     (2)   Remand this matter to Commerce for disposition in a manner consistent with

           the judgment of this Court; and

     (3)   Provide such other relief as this Court deems appropriate.


                                             Respectfully submitted,

                                             /s/Jeffrey M. Winton
                                             Jeffrey M. Winton
                                             Michael Chapman
                                             Amrietha Nellan
                                             Vi Mai

                                             WINTON & CHAPMAN, PLLC
                                             1900 L. St., N.W., Suite 611
                                             Washington, DC 20036
                                             Telephone: (202) 774-5503
                                             Email: jwinton@jmwinton.com

                                             Attorney for Plaintiffs HiSteel Co., Ltd.
                                                and Kukje Steel Co., Ltd.



Dated: August 27, 2020



                                             -4-
      Case 1:20-cv-00146-GSK Document 15               Filed 08/27/20     Page 5 of 5


                                  CERTIFICATE OF SERVICE

     I hereby certify that a copy of the Complaint and Statutory Injunction (Form 24) are
being served on this 27th day of August, 2020, by certified mail, return-receipt requested,
on the following parties:


     Attorney-in-Charge                           Chief Counsel
     U.S. Department of Justice                   Office of the Chief Counsel
     National Courts Branch                       for Trade Enforcement and Compliance
     International Trade Field Office             International Trade Administration
     26 Federal Plaza - Room 346                  U.S. Department of Commerce
     Civil Division                               14th Street & Pennsylvania Ave., N.W.
     New York, NY 10278                           Washington, DC 20230

     Kara M. Westercamp                           Peter Davidson
     U.S. Department of Justice                   General Counsel
     Commercial Litigation Branch                 U.S. Department of Commerce
     Civil Division                               14th Street & Pennsylvania Ave., N.W.
     P.O. Box 480                                 Washington, DC 20230
     Ben Franklin Station
     Washington, DC 20044                         Alan H. Price, Esq.
                                                  Wiley Rein LLP
     Jarrod M. Goldfeder, Esq.                    1776 K Street, NW
     Trade Pacific PLLC                           Washington, DC 20006
     660 Pennsylvania Ave, SE
     Suite 401                                    Roger B. Schagrin, Esq.
     Washington, DC 20003                         Schagrin Associates
                                                  900 7th Street, NW, Suite 500
                                                  Washington, DC 20001




                                                                    /s/ Jeffrey M. Winton
                                                                      Jeffrey M. Winton
